Citation Nr: 1232916	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of heat stroke, to include a heart disability and hypertension. 


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1981 to November 1981.  He was also a member of the Alabama Army National Guard for 19 years and five months.  The exact dates of any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) are not of record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2005 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO). 

A Board hearing was held in August 2009; the transcript is of record.  In January 2010, the Board remanded the claim on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is once again required before the Veteran's heat stroke claim can be properly adjudicated. 

This claim was initially remanded by the Board in January 2010 for additional development.  At that time, the Board found that remand was necessary in order to obtain potentially outstanding service hospitalization records and to verify periods of active duty for training and inactive duty for training.  The Board specifically instructed the RO/AMC to request verification of any dates of active duty, active duty for training, and inactive duty training which the Veteran had with the United States Army Reserve and/or the Alabama Army National Guard, and to request from the Veteran the approximate dates of the claimed hospitalizations in service, and the name and location of the hospitals.  Upon receipt of that information, the RO/AMC was to contact National Personnel Records Center (NPRC) and request the Veteran's hospitalization records from the Army Hospital(s) at which he contends he was treated.

A review of the record reveals that in January 2010, the Veteran submitted a written statement with approximate dates and locations of hospitalizations claimed to have occurred during service.  However, it does not appear that the RO/AMC ever contacted NRPC or took any further action to obtain hospital records relating to the hospitalizations identified by the Veteran.  Nor did the RO/AMC attempt to verify the Veteran's periods of active duty, active duty for training, and inactive duty for training, as requested by the Board.  Accordingly, remand is necessary in order to comply with the Board's prior remand.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, as noted by the Veteran's attorney in December 2011 correspondence, the Veteran's available service treatment records make reference to treatment in service for which no records have yet been associated with the claims file.  Specifically, in September 1981, when the Veteran was brought to the Emergency Room at Fort Gordon for symptoms of fever, headache, and dizziness, he reported being treated and taking medication for the same condition at Fort Dix.  However, no records from any such treatment at Fort Dix are associated with the service medical records or claims file.  It also appears from a treatment note dated in March 1984 that the Veteran had an appointment at a neurology clinic two days after he presented to sick call.  However, there are no records relating to that neurological appointment in the claims file.  

As it appears that service treatment records still appear to be outstanding, additional remand is warranted.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011). 

Parenthetically, the Board observes that the approximate dates of hospitalizations provided by the Veteran are somewhat broad, as he indicated each hospitalization to have occurred sometime in the span of one year.  Therefore, if necessary, the Veteran should be asked to provide dates within a narrower timeframe.  Additionally, the Board points out that the Veteran's service personnel records could also be a source for narrowing down possible hospitalization dates.  For example, a statement of medical examination and duty status in the Veteran's service personnel records show that the Veteran was admitted to the hospital at Fort Gordon in September 1981 for a period of three days for complaints of extreme headaches, nausea, and dizziness.  

Finally, the Board finds that the Veteran should be afforded a new VA examination.   VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Here, pursuant to the Board's prior remand, the Veteran was afforded a VA examination in May 2010 to evaluate the nature and etiology of any heat stroke residuals, to include hypertension and heart problems.  The examiner detailed the Veteran's reports of treatment for heat stroke on several occasions during service.  The Veteran described his symptoms to include elevated temperature, elevated blood pressure, and problems collapsing.  Other related symptoms reported by the Veteran included chest pain, syncope, and dizziness occurring since the 1980's whenever the Veteran became hot.  

Following diagnostic testing, physical examination of the Veteran, and a review of the claims file, the examiner diagnosed hypertension that was not caused by, related to, or worsened beyond natural progression by military service or heat stroke.  The examiner further found no objective findings to support a diagnosis of heat stroke or heart condition.  Nor was there evidence of residuals of heat stroke.  The examiner noted that the claims file was negative for evidence of diagnosis, treatment, or history of heat stroke, and that service medical records failed to document any treatment in service for heat stroke or heat stroke-related issues.  Although the examiner noted the presence of a mildly irregular heart beat found on examination, the examiner found that it was not caused by, related to, or worsened beyond natural progression by heat stroke.  It was also noted that the Veteran was aware of and being followed by a physician for the irregular heartbeat.

Although the May 2010 opinion is probative to the extent that it was based on a thorough examination of the Veteran and a review of the claims file, it was not adequately supported by rationale, and, therefore, is insufficient for rating purposes. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, while the examiner found that there was no evidence of treatment for heat stroke-related issues in service, the examiner did not account for the evidence in the service treatment records of treatment for fever, dizziness, headaches, and syncope, which are symptoms reported by the Veteran as relating to his "heat stroke."  Nor did the examiner account for the Veteran's report during  a May 1985 service examination of "heart trouble" and questionable elevated blood pressure, or his report during a December 1994 service examination of headaches, feeling weak, and sometimes feeling dizzy at work.  Finally, the examiner did not reconcile his conclusion that the Veteran did not have a heart condition with his finding of an irregular heartbeat during examination.

Given the foregoing deficiencies in the May 2010 VA examination report, the Board finds that an additional examination and opinion are necessary before a decision on the merits may be reached.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request verification of any dates of active duty, active duty for training, and inactive duty training which the Veteran had with the United States Army Reserve and/or the Alabama Army National Guard.  All efforts should be documented.

2.  The RO/AMC should request that the Veteran provide with more specificity, if possible, the approximate dates of the claimed hospitalizations in service, and the name and location of the hospital.  Then, contact the National Personnel Records Center and request the veteran's hospitalization records from the Army Hospital(s) at which he contends he was treated.  End efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  If such efforts are unsuccessful, documentation to that effect should be added to the claims folder. 

3.  After the foregoing development is completed, the Veteran should be afforded a VA examination to determine whether he has any residuals of heat stroke.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically comment as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current disability, to include a heart disability or hypertension, was caused or aggravated by heat stroke during the active service or specific periods of ACDUTRA and/or INACDUTRA, including the Veteran's reported symptoms of fever, dizziness, and syncope therein.

4.  If the benefit sought on appeal remains denied, the Veteran and the Veteran's attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


